                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                         )               BK No.:     20-17869
Patricia Gistarb,                              )
                                               )               Chapter: 13
                                               )
                                                               Honorable LaShonda Hunt
                                               )
                                               )               Joliet
               Debtor(s)                       )

            ORDER GRANTING MOTION TO AMEND SALE APPROVAL ORDER

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is ORDERED:

1. The motion is GRANTED and the Order dated July 9, 2021 is AMENDED to provide that:

2. The Debtor is granted leave to sell the real property located at 4412 Washington Drive, Richton Park,
Illinois 60471.

3. Half of the net proceeds of the sale shall be disbursed to the joint owner, Alfred Gistarb.

4. The Debtor is permitted to retain the first $15,000.00 of her share of the net sale proceeds as her
homestead exemption.

5. All the remaining non-exempt net funds, after all liens on the property are satisfied, shall be paid to
the Chapter 13 Trustee to be applied to the Debtor's Chapter 13 plan.

6. The Debtor shall send the Trustee a copy of the closing statement within 14 days of closing.

                                                            Enter:


                                                                     Honorable LaShonda A. Hunt
Dated: August 13, 2021                                               United States Bankruptcy Judge

 Prepared by:
 John J. Ellmann, A.R.D.C. #6257894
 Attorney for the Debtor(s)
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/ 520-8100
 davidsiegelbk@gmail.com
